Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments with respect to the claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. In light of the Provencher reference, the allowable subject matter is withdrawn.
The specification and claim objections are withdrawn due to the amendments. The 112(b) rejections of Claims 4, 5, and 18 are withdrawn due to the applicant’s amendments.
The drawings will be objected until the applicant has a part number for the strands involved in DC heating and a number for the strands involved in receiving inductive power.
While the examiner understands that due to the Patent Prosecution Highway status the applicant is unable to amend claim 1, it and its dependents will still be objected to for claiming the heating state of the charging coil when it is clear that only part of this coil is involved in the charging state, as was made more clear in the interview dated 4/7/21. If this case gets to allowance, the applicant will be required to approve an examiner’s amendment such that the charging coil is instead described as a coil with charging strands and heating strands, or some variant. In light of this claim objection and the revelations from the interview, the examiner will remove the 112(a) and 112(b) rejections of Claims 10-14.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 and 18 of copending Application No. 16978676 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 18, dependent upon Claim 11, of the copending application contains the most distinctive subject matter from Claim 1 of this application. Claim 11 of the copending application includes the fluid temperature control arrangement which is used to remove heat from the coil, with the coils of both applications being the receiving coil of an electric vehicle. As the copending application contains additional features (i.e. the metal shielding plate) it is not exactly the same, but being on the copending 
Applicant is advised that should claims 11 and 18 of copending application 16978676 be found allowable, claim 1 of this application (see also claims 13 & 14 of this application for Claims 11 & 18 of the copending application; Claims 15-18 of this application for Claim 17 of the copending application, assuming Claims 11, 17, and 18 become 1) will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10650952 in view of Provencher (USPGPN 2018001331), as evidenced by Mack (USPGPN 20190326771).
Both Claim 1’s include a temperature control arrangement (cooling medium of the other patent) for a charging coil for an electrically operated motor vehicle, where Claims 2-4 
This feature is met by the Provencher reference, which describes using a coil which is used for inductive charging in another mode for producing heat (see abstract, Claims 1-20 [esp. 9 and 10], Figs. 1-5 [esp. 2-4], ¶’s [05, 23, 25-29, 31-34, 37, 38; esp. 25]). The purpose of this heating function for the coil is to heat the battery and improve performance. Furthermore, Mack provides evidence of a similar feature this heating operation can be used for heating of batteries and the power tool (see ¶’s [06, 09, 12-15, 18, 19, 45-52]). Provencher teaches this function serves improves the battery performance (abstract, ¶’s [05, 23, 28, 29, 33, 34, 39]). It would have been obvious to a person having ordinary skill in the art to modify the 10650952 patent with Provencher to provide improved wireless power effectiveness & reduced size.
This is a provisional nonstatutory double patenting rejection.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16673948 in view of Provencher (USPGPN 2018001331), as evidenced by Mack.
Both Claim 1 of this invention and Claims 1-3 include a temperature control arrangement (cooling element via at least one heat conductor unit… of fluid…the fluid absorbs waste heat when flowing through the cooling element.”) for a charging coil for an electrically operated motor vehicle (copending would be an electric vehicle as there is a reason for the contactless charging). While a battery is not explicitly disclosed in these claims 1-3 of the copending application, the use of “inductive charging station” means that some element, i.e. capacitor or battery, is charged, thus it is implicitly there. The missing component is the “heating state using direct current flowing into the charging coil”.
.
This is a provisional nonstatutory double patenting rejection.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 16978675 in view of Provencher (USPGPN 2018001331), as evidenced by Mack
Both Claim 1 of this invention and Claims 1-2 of the copending application include a temperature control arrangement with fluid for charging an electric vehicle’s battery inductively in which the waste heat from the coil is sent to the fluid, with a charging state. The missing component is the “heating state using direct current flowing into the charging coil”.
This feature is met by the Provencher reference, which describes using a coil which is used for inductive charging in another mode for producing heat (see abstract, Claims 1-20 [esp. 9 and 10], Figs. 1-5 [esp. 2-4], ¶’s [05, 23, 25-29, 31-34, 37, 38; esp. 25]). The purpose of this heating function for the coil is to heat the battery and improve performance. Furthermore, Mack provides evidence of a similar feature this heating operation can be used for heating of batteries and the power tool (see ¶’s [06, 09, 12-15, 18, 19, 45-52]). Provencher teaches this function .
This is a provisional nonstatutory double patenting rejection.
Claims 1 & 15-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-5 of copending Application No. 16978675 in view of Provencher (USPGPN 2018001331), as evidenced by Mack
Both Claim 1 of this invention and Claim 1 of the copending application include a temperature control arrangement with fluid for charging an electric vehicle’s battery inductively in which the waste heat from the coil is sent to the fluid, with a charging state. The missing component is the “heating state using direct current flowing into the charging coil”.
This feature is met by the Provencher reference, which describes using a coil which is used for inductive charging in another mode for producing heat (see abstract, Claims 1-20 [esp. 9 and 10], Figs. 1-5 [esp. 2-4], ¶’s [05, 23, 25-29, 31-34, 37, 38; esp. 25]). The purpose of this heating function for the coil is to heat the battery and improve performance. Furthermore, Mack provides evidence of a similar feature this heating operation can be used for heating of batteries and the power tool (see ¶’s [06, 09, 12-15, 18, 19, 45-52]). Provencher teaches this function serves improves the battery performance (abstract, ¶’s [05, 23, 28, 29, 33, 34, 39]). It would have been obvious to a person having ordinary skill in the art to modify the 10650952 patent with Provencher to provide improved wireless power effectiveness & reduced size.
This is a provisional nonstatutory double patenting rejection.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 20 of copending Application No. 16425202 in view of Provencher (USPGPN 2018001331), as evidenced by Mack.
Both Claim 1 of this invention and Claims 1 and 20 of the copending application include a temperature control arrangement with fluid for charging an electric vehicle’s battery inductively in which the waste heat from the coil is sent to the fluid, with a charging state. The missing component is the “heating state using direct current flowing into the charging coil”.
This feature is met by the Provencher reference, which describes using a coil which is used for inductive charging in another mode for producing heat (see abstract, Claims 1-20 [esp. 9 and 10], Figs. 1-5 [esp. 2-4], ¶’s [05, 23, 25-29, 31-34, 37, 38; esp. 25]). The purpose of this heating function for the coil is to heat the battery and improve performance. Furthermore, Mack provides evidence of a similar feature this heating operation can be used for heating of batteries and the power tool (see ¶’s [06, 09, 12-15, 18, 19, 45-52]). Provencher teaches this function serves improves the battery performance (abstract, ¶’s [05, 23, 28, 29, 33, 34, 39]). It would have been obvious to a person having ordinary skill in the art to modify the 10650952 patent with Provencher to provide improved wireless power effectiveness & reduced size.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6-10, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Totsuka (USPGPN 20180141451) in view of Provencher (USPGPN 2018001331), as evidenced by Mack (USPGPN 20190326771), Tomatsu et al (USPN 5932992), & Parker (USPN 5231356).
Independent Claim 1, Totsuka teaches an inductive charging device (102, 30) for a partially or fully electrically operated motor vehicle (200, see Figs. 1-8), comprising: a 
Totsuka is silent to in the heating state a heating direct current flows in the charging coil, and the charging coil forms a resistance heating body.
Provencher teaches in the heating state a heating direct current flows in the charging coil, and the charging coil forms a resistance heating body (see abstract, Claims 1-20 [esp. 9 and 10], Figs. 1-5 [esp. 2-4], ¶’s [05, 23, 25-29, 31-34, 37, 38; esp. 25]; these features describe where direct current flows through the coil 28, or a strand of the coil 78/54, to form a resistance heating body). Provencher teaches this function serves improves the performance (abstract, ¶’s [05, 23, 28, 29, 33, 34, 39]). One having ordinary skill in the art further understands that by incorporating heating elements in the coil and/or coil area, it serves to reduce the size of the circuit.

Dependent Claims 3, Totsuka teaches the charging coil is electrically insulated from the at least one fluid tube of the temperature control arrangement (resin, see ¶[30]).
Dependent Claims 6, Totsuka teaches the charging coil has at least one stranded current conductor with a plurality of current strands, wherein the at least one stranded current conductor is arranged in a heat-transmitting manner on the at least one fluid tube of the temperature control arrangement (see stranded metal wire for 31 in ¶[31], along with Figs. 3-7).
Dependent Claim 7, Totsuka teaches the plurality of current strands have a diameter at which in the current strands in the charging state at a charging frequency between 20 kHz and 140 kHz a skin effect is minimized (the size of the diameter is clearly a design choice, and lacking a showing of criticality, is within the abilities of one having ordinary skill in the art).
Dependent Claim 8, Totsuka teaches one of: the plurality of current strands of the at least one stranded current conductor are wound or braided or cabled or woven around the at least one fluid tube of the temperature control arrangement, the at least one stranded current conductor is secured in the at least one fluid tube of the temperature control arrangement along the temperature control arrangement in a manner able to be flowed around by the fluid, and the charging coil formed from the at least one stranded current conductor is secured in the at least one fluid tube of the temperature control arrangement in a manner able to be flowed around by the fluid (Fig. 3 demonstrates them being woven/wound/braided around each other).
Dependent Claim 9, the combination of Totsuka and Provencher teaches the plurality of current strands of the at least one stranded current conductor have an electrical conductivity differing from one another, and wherein at least some of the current strands are composed of 
Dependent Claim 10, the combination of Totsuka and Provencher teaches at least one of in the charging state the current strands of the at least one stranded current conductor with a higher conductivity comprising copper or aluminium are connected to the battery in a current- conducting manner, and the induction alternating current flows via these current strands of the at least one stranded current converter, and in the heating state the current strands of the at least one stranded current conductor with a lower conductivity comprising nickel or iron are connected to the battery in a current-conducting manner, and the heating direct current flows via these current strands of the at least one stranded current conductor (Provencher teaches two strands 78 and 54, with one having ordinary skill in the art knowing that copper coils are very commonly used for inductive coils for power transfer/charging i.e. 54, while Parker Col 4, esp. lines 35-50, and Tomatsu Col 4 L18-30, provide evidence that iron and nickel are commonly used for resistive heating coils).
Dependent Claim 11, the combination of Totsuka and Provencher teaches at least one of in the heating state the current strands of the at least one stranded current conductor are connected serially to one another, and in the heating state only some of the current strands of the at least one stranded current conductor are connected to the battery in a current-conducting manner, and the heating direct current flows only via these current strands of the at least one 
Dependent Claims 21-23, the combination of Totsuka and Provencher teaches the charging coil has at least one stranded current conductor with a plurality of current strands arranged in a heat- transmitting manner on the at least one fluid tube of the temperature control arrangement, wherein some of the current strands are connected to the battery via a current rectifier to be flowed through by the induction alternating current in the charging state, and other of the current strands are connected to the battery via a direct current converter to be flowed through by the heating direct current in the heating state; the plurality of current strands have an electrical conductivity differing from one another, wherein the current strands connected to the battery via the current rectifier in the charging state have a higher conductivity and comprise copper or aluminium, and the current strands connected to the battery via the direct current converter in the heating state have a lower conductivity and comprise nickel or iron; the current strands connected to the battery via the direct current converter in the heating state are connected serially to one another (Provencher in ¶[25] teaches two strands 78 and 54, with one having ordinary skill in the art knowing that copper coils are very commonly used for inductive coils for power transfer/charging i.e. 54, while Parker Col 4, esp. lines 35-50, and Tomatsu Col 4 L18-30, provide evidence that iron and nickel are commonly used for resistive heating coils).
Claims 2, 15, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Totsuka in view of Provencher, further in view of Petrenko et al (USPGPN 20120234816) as evidenced by Mack, Tomatsu, Parker, Scheible et al (USPGPN 20020105343), Weber et al .
Dependent Claim 2, the combination of Totsuka and Provencher teaches in the heating state the charging coil is connected to the battery in a current-conducting manner
Totsuka is silent to battery in a current-conducting manner via the direct current converter for heating.
Petrenko teaches battery in a current-conducting manner via the direct current converter for heating (Fig. 1 demonstrates that a battery uses a DC-DC converter 15 before using a resistance, i.e. coil including 17 & 16 [coil as it makes a loop] to heat something; ¶[32] describes this DC-DC converter used to ensure the voltage is high enough to noticeably power the heating resistor 17 for the necessity, i.e. optimize the voltage for the heater beyond what is already output by the battery, thus improving the adaptability of the circuit).
It would have been obvious to a person having ordinary skill in the art to modify Totsuka in view of Provencher with Petrenko to provide improved adaptability.
Dependent Claims 15, Totsuka teaches the charging coil is electrically insulated from the at least one fluid tube (resin, see ¶[30]).
Dependent Claim 24, the combination of Totsuka, Provencher, and Petrenko teaches the charging arrangement further includes charging power electronics connected between the charging coil and the battery, the charging power electronics including a current rectifier and capacitors, and wherein in the charging state the charging coil is connected to the battery in a current-conducting manner via the charging power electronics (Totsuka teaches the current rectifier in 106, while Scheible ¶[51] & Fig. 8, Weber ¶[21] & Figs. 1 & 3, and Gonzales ¶[13] & Figs. 1-5 & 7 provide evidence that it is extremely common to use capacitors either as DC link [i.e. DC output of a converter used for stabilizing the output] and resonance [output of coil uses capacitor in series with the coil to improve stability], therefore it would be obvious to try and it is the use of a known technique to improve similar devices in the same way [KSR C & E]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Totsuka in view of Provencher, further in view of Ueda et al (USPGPN 20180254136), as evidenced by Mack, Tomatsu, and Parker.
Dependent Claim 4, Totsuka is silent to the at least one fluid tube of the temperature control arrangement is composed of an electrical insulator and preferably from a plastic.
Ueda teaches the at least one fluid tube of the temperature control arrangement is composed of an electrical insulator and preferably from a plastic (¶[150] describes that the tube 181 for the coolant/fluid is insulating). One having ordinary skill in the art understands that an insulating tube serves to protect from short circuits, as implied by ¶[150] (i.e. saying that only the coil or the tube may require this insulating property).
It would have been obvious to a person having ordinary skill in the art to modify Totsuka in view of Provencher with Ueda to provide improved protection.
Claims 16 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Totsuka in view of Provencher & Petrenko, further in view of Ueda, evidenced by Mack, Tomatsu,& Parker
Dependent Claims 16 and 17, Totsuka is silent to the at least one fluid tube is composed of an electrical insulator, the at least one fluid tube comprises plastic.
Ueda teaches the at least one fluid tube is composed of an electrical insulator, the at least one fluid tube comprises plastic (¶[150] describes that the tube 181 for the coolant/fluid is insulating; ¶[49] gives an example of a plastic insulating material which could be used for the tubing, as one having ordinary skill in the art understands). One having ordinary skill in the art understands that an insulating tube serves to protect from short circuits, as implied by ¶[150] (i.e. saying that only the coil or the tube may require this insulating property).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651.  The examiner can normally be reached on 9:30A-5:30P, M-F, CST, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN T TRISCHLER/             
Primary Examiner, Art Unit 2859